  Case 2:20-cr-00365-SDW Document 27 Filed 05/21/20 Page 1 of 2 PageID: 54




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA             :   Hon. Susan D. Wigenton

            v.                       :

SAMORA PATTERSON                     :   Crim. No. 20-365 (SDW)

                      ORDER FOR CONTINUANCE

      This matter having come before the Court on the joint application of the

United States, by Craig Carpenito, United States Attorney for the District of New

Jersey (Sean M. Sherman, Assistant United States Attorney, appearing) and

defendant Samora Patterson (K. Anthony Thomas, A.F.P.D., appearing.), for an

order granting a continuance of the proceedings in the above-captioned matter;

and the defendant being aware that he has the right to have this matter brought

to trial within 70 days of the date of his appearance before a judicial officer of

this court pursuant to 18 U.S.C. § 3161(c)(1); and the defendant having

consented to the continuance and waived such right, and this being the second

request for a continuance in this matter, and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:

      (1)   Taking into account the exercise of diligence, the facts of this case

require that defense counsel and the United States be permitted a reasonable

amount of additional time for effective preparation in this matter;

      (2)   Plea negotiations are anticipated, and both the United States and

the defendant desire additional time to negotiate a plea agreement, which would

render any subsequent trial of this matter unnecessary;
  Case 2:20-cr-00365-SDW Document 27 Filed 05/21/20 Page 2 of 2 PageID: 55




      (3)      The defendant has consented to the above-referenced continuance;

      (4)      The granting of a continuance will likely conserve judicial resources;

and

      (5)      As a result of the foregoing, pursuant to 18 U.S.C. § 3161(h)(7), the

ends of justice served by granting the continuance outweigh the best interest of

the public and the Defendant in a speedy trial.

            IT IS, therefore, on this 18th day of May, 2020 ORDERED that:

      (1)      This action is continued under the Speedy Trial Act from the date

this Order is signed through and including August 31, 2020; and

      (2)      The period from the date this Order is signed through and including

August 31, 2020 shall be excludable in computing time under the Speedy Trial

Act of 1974.



                                    s/Susan D. Wigenton
                                  ___________________________________________
                                  THE HONORABLE SUSAN D. WIGENTON
                                  United States District Judge
                                   Dated: May 21, 2020

Consented and Agreed to by:



Sean M. Sherman
Assistant U.S. Attorney



K. Anthony Thomas, Esq.
Counsel for Defendant
